Title: To John Adams from John Quincy Adams, 4 April 1801
From: Adams, John Quincy
To: Adams, John



Dear Sir
4. April. 1801.

I have already sent you, one, or two specimens of translations from the German fabulist Gellert. I shall perhaps occasionally send you a few more, with the intention of giving you some idea of his character and merit, as a writer of fables. This cannot indeed be done in any other than a very imperfect manner, to those, who do not understand his own language. There is a mixture of archness & simplicity in his narrative, of keen satire & honest good nature  in his reflections, which might be rendered in another tongue. But there are colloquial forms of speech, & peculiar modes of expression, which it is hardly possible to transfer from one language to another language to another; & much of the excellence of fable writing proceeds from the choice & use of these appropriate idioms. Of the defects therefore, which you will discover in the versions from Gellert, which you receive from me, impute some to the essential infirmities of translation, & some to those of the translator, and I think you will then readily conceive, that Gellert is considered as one of the first German classics, as one of the great reformers of his language, & refiners of the taste of his nation—In short, as a fabulist, second only to La Fontaine.
He was born at Hänichen in Saxony, July, 4. 1715, & died at Leipzig, where he had for many years been a professor at the University. Decr: 18—1769.—Exactly nine years before that event, the scene & dialogue took place, of which as described by himself, I shall now give you an account.
You very well know the aversion, which Frederic the Second, affected through the whole course of his life, against the German language, its literature and its literary men. You likewise know, that during the principal part of the Seven years war, he was in possession of the city of Leipzig, and of almost all the electorate of Saxony. At the close of the year 1760, being at winter quarters there, he sent his adjutant Guischard, the celebrated Quintus Scilius to professor Gellert with an invitation to come to him—Gellert accordingly went, and the following dialogue took place between them. I shall only leave out those parts of it, which relating merely to Gellert’s state of health, or to the politics of the time contain nothing of amusement, or of information—The scene is in the king’s chamber, where he was alone, when Gellert entered, and was introduced to him by Quintus Scilius.
King—Are you professor Gellert?
Gellert—Yes, may it please your Majesty.
King. The English minister has spoken highly of you to me, Where were you born?
Gellert—At Hänechen near Freyberg
King—Have you not a brother at Freyberg.
Gellert—Yes, Sir—
King—Pray tell me, what is the reason why we have no good German writers?
(This question addressed to a German writer did not abound with the politeness, for which Frederic was famed, & so thought Quintus, who put in a word here, and said—“Your Majesty has one now in your presence, whom the french themselves have translated, & call the German Fontaine.”
King—This is saying a great deal—Have you read La Fontaine?
Gellert—Yes, Sir, but without imitating him. My manner of writing is my own.
King—Vary well, that is one, but why have we not more good authors?
Gellert Your Majesty has taken a prepossession against the Germans?
King—No, I cannot say that.
Gellert—At least, against the German writers.
King—That is true—Why have we no good historians?
Gellert—They are not wanting—We have a Massow, & a Cramer, the continuator of Bossuet.
King—How is it possible, that a German should have continued Bossuet?
Gellert—Yes, and with success— One of your Majesty’s most learned professors has said, that the continuation is equal in eloquence, & superior in historical accuracy to Bossuet himself.
King—Did that man understand him?
Gellert—The world think so.
King—But why does nobody try upon Tacitus? They should make a good translation of him?
Gellert—Tacitus is hard to translate. We have had bad french translations too, of him!
King—That is very true.
Gellert—And in general several reasons may be alledged why the Germans have not yet distinguished themselves in all the varieties of good writing, while the arts & sciences flourished among the Greeks, the Romans were engaged in war—Perhaps this is the warlike age of the Germans. Perhaps too they have wanted an Augustus, & a Louis 14—
King—Why Saxony has had two Augustus’s—
Gellert And we have made too in Saxony a good beginning.
King—How! would you have one Augustus for all Germany?
Gellert—Not exactly that; I only wish that every prince in his own territory would encourage genius.
King—Were you ever out of Saxony?
Gellert—I was once at Berlin—
King.—You should travel.
Gellert—Sir, I have neither the health, nor the means necessary for that.
King—Which do you think the best epic poet, Homer, or Virgil?
Gellert—Homer seems to deserve the preference, as being the original.
King—But Virgil is much more polished.
Gellert—We are too far removed from Homer to judge accurately of his manners & language, but I trust in this to Quintilian, who gives Homer the preference.
King.—But we must not servilely adopt the judgments of the ancients neither.
Gellert—Certainly not—I only follow them, when owing to the great distance, I cannot myself judge.
Quintus—The professor has likewise published a collection of German letters.
King—So! and pray have you written against the law stile?
Gellert—Oh! yes; may it please your Majesty.
King—But why don’t they alter it. Tis devilish strange—They bring me whole sheets, of which I cannot understand a word.
Gellert—If your Majesty cannot alter it, I can still less effect the change. I can only adivce where you command.
King—Cannot you repeat any of your fables by heart?
Gellert—I am not sure. My memory is very treacherous.
King—Recollect yourself—I will walk about mean while—Well, have you got one?
Gellert—Yes. Sir,
A painter of ingenuous heart,
Who rather work’d for fame, than gold,
At Athens once in days of old
Show’d to a critic in his art
A Mars, that he had just design’d
Of which he begged him speak his mind.
The critic candidly confessed
He thought it not from failings free,
In too much art, the God was dressed
Not fierce and rough as Mars should be.
While each objection, that he made
On spacious principles was fgrounded
The artist equal skill display’d
To prove the censure not well founded,
And after having argued long
Still could not think his labour wrong.
A foolish coxcomb now comes in,
Upon the picture casts his eyes
And gazing with sagacious grinn,
Gods! what a masterpiece! he cries,
Behold this foot! what nails are here!
You see the God himself appear.
How rich his garb! his arms, how fine!
Look! how the shield, and helmet shine!
The painter now o’erwhelm’d with shame
Turn’d to his friend with visage sad.
You’re right, quoth he, & I to blame,
I now confess my picture bad—
Then ere the coxcomb could retire
He threw his war-God in the fire.
King—Well, the moral.
Gellert—Directly Sir.
When critics disapprove your lays
Tis a bad omen for your lyre
But when the fools begin to praise
Throw, throw your verses in the fire!
King—That’s pretty, very pretty—very neatly turned—I understand all that—But Gotshed brought and read me a translation of the Iphegenia (of Racine). I had the french original in my hands, & yet I could not understand a word of what I read—They brought me here another fool too—one Pretsch—I threw him away.
Gellert—May it please your Majesty, I throw him away too.
King—Well. If I stay here, you must come & see me often, & bring your fables with you, & read me some of them.
Gellert—I believe I am not a very good reader—I have some thing of the mountanous chanting tone.
King—Ay! like the Silesians—No matter, you must read me your fables yourself. Else they will loose some of their merit—So, mind, and come soon again.
Thus the conversation ended—But the king did not send for him again, & without an express call Gellert did not chuse to return—After he was gone Frederic said, he was quite a different man from Gotshed. This was another professor at the University; a voluminous & once a fashionable writer, but now only remembered to be despiced. Gellert, the King afterwards said was the most rational of all the German literati.
The writings upon which Gellert’s highest reputation is founded are his fables, which are collected in three books; & are about as many as Gay’s, in number. Besides this he published a small novel—several plays—religious hyms, & other poems. Moral & critical disquisitions & discourses. After his death a collection of his correspondence was published. His works form ten duodecimo volumes—His style is remarkable for a certain causticity, contrasting with an apparent unimpassioned mildness & moderation. The english classic author, to whose genius, that of Gellert bears the most resemblance is Addison.
Your’s affectionately—
